Exhibit 10.2.20




 
AMENDMENT TO THE COLLABORATION AGREEMENT


This Amendment to the Collaboration Agreement is made to be effective as of
5th day of Sept., 2008, and amends that certain Collaboration Agreement, dated
March 19, 2007 (said Amendment and Collaboration Agreement hereinafter
collectively referred to as the "Collaboration Agreement.").
 
Kansas City Power & Light Company ("KCPL"), the Sierra Club, and the Concerned
Citizens of Platte County, Inc. ("CCPC") (collectively, the "Parties") conducted
discussions related to the latan Generating Station utility waste landfill and
the Community Investment provisions of the Collaboration Agreement.
 
Whereas, the Parties hereby agree in accordance with Section VI, paragraph j. of
the Collaboration Agreement, to amend the Collaboration Agreement as follows:
 
1.            In the Collaboration Agreement, under the heading "Agreements" in
Section III, subsection e., third sentence, "In addition, KCPL agrees to grant
$60,000 to support ozone and PM monitoring within the great Kansas City region,
to be administered by the Mid-American Regional Council;" shall be replaced with
"In addition, KCPL agrees to grant $60,000 to Platte County, Missouri to support
its Green Build program;".
 
2.            The following language shall be inserted into the Collaboration
Agreement under the heading "Agreements" in Section IV, subsection e. after the
third sentence.
 
"This release also includes, without limitation, the release of any claims the
Sierra Club or CCPC may have concerning the permit for KCPL to construct a
Utility Waste Landfill issued on July 16, 2007 in response to the Utility Waste
Landfill Construction Permit Application for KCPL, MDNR Job No. NJ06GPLF, Iatan
Generating Station, Platte County, Missouri received as a complete application
August 7, 2006."
 
3.            In the Collaboration Agreement, under the heading "Agreements" in
Section IV, subsection g shall be deleted in its entirety.
 
4.           The following language shall be inserted into the Collaboration
Agreement under the heading "Agreements" after Section V.
 
"Section VI. Iatan Generating Station Utility Waste Landfill: Additional
Constituents for Detection Monitoring
 
KCPL agrees to complete annual detection monitoring of the leachate in the
leachate pond at the Iatan Generating Station utility waste landfill for the
following three additional constituents: molybdenum, hexavalent chromium and
potassium. The detection monitoring will be an annual sample of the leachate
collected from the leachate pond. The annual samples will be collected beginning
with the first May groundwater sampling event that follows placement of coal
combustion byproducts in the latan Generating Station utility waste landfill. If
no leachate is present in the pond, the sample will be collected during the next
annual leachate detection monitoring event during which leachate is present.
 
 

--------------------------------------------------------------------------------



 
If the leachate monitoring detects any of the three constituents (molybdenum,
hexavalent chromium, and potassium) in an amount above the detection limits, the
next groundwater monitoring well sampling event will include the detected
constituent. The groundwater monitoring well sample test will include that
additional detected constituent only (in addition to any monitoring otherwise
required independent of this agreement). If this sample test detects that
constituent at a level at or above the detection limits, the analytical results
for the detected constituent(s) ("Analytical Results") from that sample will be
provided electronically to the Sierra Club and CCPC at the same time the
groundwater monitoring well sampling report is submitted to the MDNR. The
Analytical Results from the groundwater and leachate sampling will be sent to
the following e-mail addresses:


For the Sierra Club:
 
Melissa Hope
melissa.hope@sierraclub.org missouri.chapter@sierraclub.org
 
Sierra Club
85 Second Street, 2nd  Floor
San Francisco, CA 94105
 
For the Concerned Citizens of Platte County:
 
Susan K. Brown, Chairperson
 
sbrovvn816@gmail.com
Concerned Citizens of Platte County
 
PO Box 72
Camden Point, MO 64018
 
with copies to
 
Michael D. Hockley mhockley@spencerfane.com
Director, Interdisciplinary Environmental Clinic
Washington University School of Law
One Brookings Drive – Campus Box 1120
St. Louis, MO 63130


Great Rivers Environmental Law center
705 Olive Street, Suite 614
St. Louis, MO 63101
 
The Sierra Club and the CCPC shall notify KCPL of any changes in the address or
individuals to receive the Analytical Results using the Notice provisions of the
Collaboration Agreement at Section VI, paragraph g. If at any time the
Analytical Results that are sent to Sierra Club and CCPC are returned
undeliverable after two successive attempts, first via e-mail and second via
U.S. Mail, and KCPL ensures that both communications were accurately addressed,
KCPL will conduct no further detection monitoring for any of the three
constituents (molybdenum, hexavalent chromium, and potassium).


--------------------------------------------------------------------------------


 
If the annual leachate detection monitoring does not detect any of the three
constituents (molybdenum, hexavalent chromium, and potassium) in an amount above
the detection limits, no groundwater monitoring well sample will be collected
and no Analytical Results will be provided. In that case, the detection
monitoring for the leachate in the leachate pond will be conducted the following
May.
 
If groundwater detection monitoring detects any of the three constituents
(molybdenum, hexavalent chromium, and potassium) in an amount above the
detection limits, but for five years thereafter does not detect the constituent
previously detected, no further groundwater sampling will be conducted until the
annual detection monitoring detects the respective constituent in the leachate
collected from the leachate pond.
 
Section VII.  Iatan Generating Station Utility Waste Landfill Cap.
 
When KCPL places a final cover on the utility waste landfill, its specifications
will meet or exceed all applicable requirements in the Iatan utility waste
landfill permit issued by the State of Missouri and the Missouri utility waste
landfill regulatory requirements in place at that time.
 
5.            In the Collaboration Agreement under the heading "Agreements", the
subheading
 
"Section VI" shall be replaced with "Section VIII."
 
IN WITNESS WHEREOF, this Agreement has been executed by Kansas City Power &
Light Company, the Sierra Club, and the Concerned Citizens of Platte County and
is effective as of Sept. 5, 2008.
 


AGREED ON BEHALF OF KANSAS
CITY POWER & LIGHT COMPANY BY:
AGREED ON BEHALF OF SIERRA CLUB –
BY:
   
/s/ William G. Riggins
/s/ Melissa K. Hope
Name:  William G. Riggins
Name: Melissa K. Hope
Title:  General Counsel & Chief Legal Officer
Title: Assoc. Regional Representative
   
Date:  9/4/08
Date: 8-12-08
   
AGREED ON BEHALF OF CONCERNED CITIZENS OF PLATTE COUNTY BY:
Name:  Yvonne A. Cather
Title:     Sierra Club Kansas City Chapter
   
/s/ Susan K. Brown
Date:  8-15-08
Name:  Susan K. Brown
 
Title:  Chairperson
/s/  Yvonne A. Cather
 
Date: 8/12/08
 

 



